DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on December 10, 2021.  Claims 1 and 5 have been amended.  No claims have been added or cancelled.  Claims 1-12 are pending in the application. 

Response to Amendment
	Obviousness-Type Double Patenting Rejection of Claims 1-12 and 11-12 with copending application 16/877056 in view of King has been maintained because applicant has proposed to hold the rejection in abeyance until patentable subject matter is identified in the present application or the copending application.
Obviousness-Type Double Patenting Rejection of Claims 1 and 8 with copending application 16/921619 in view of King has been maintained because applicant has proposed to hold the rejection in abeyance until patentable subject matter is identified in the present application or the copending application.
Rejection under 35 USC § 112(b) of Claim 5 has been withdrawn in view of applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 5-7 and 11-12 of copending Application No. 17/572337 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 6 (encompassing limitations of claims 1 and 5) of copending application no. 17/572337 contains substantially all the limitations of claims 1-2 of instant invention, thereby anticipating the subject matter of the claimed invention.
Claim 12 (encompassing limitations of claims 7 and 11) of copending application no. 17/572337 contains substantially all the limitations of claim 10 of instant invention, thereby anticipating the subject matter of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US Pat. Pub. No. 2018/0169407, hereinafter King) and as evidenced by Microbiology Society (Viruses.  What is microbiology? Microbiology Society, hereinafter Microbiology).
In regards to Claims 1-2, King discloses a system for preventing corona virus transmission through the mouth and nose comprising; a planar substrate comprising a long axis and further comprising one or more biocompatible electrodes configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC), wherein said substrate comprises snaps, hooks, magnets, or Velcro at opposite ends of its long axis (see paragraphs [0002]-[0004], [0019], [0038], [0055], [0093], [0098] and [0100]; King discloses a system, device and method comprising at least one hydrogel comprising one or more biocompatible electrodes comprising an array configured to generate at least one of a low level electric filed or a low level electric current.  The biocompatible electrodes can comprise a first array comprising a pattern of first microcells formed from a first conductive material, and a second array comprising a pattern of second microcells formed from a second conductive material.  The system and device includes methods of reducing microbial proliferation or killing microbes, i.e. preventing viral transmission.  The system may comprise a component such as straps with Velcro or similar fastening systems to help maintain its position.  In embodiments, the hydrogel can be configured intro straps, i.e. hooks, as part of the material.  King further discloses wherein the system comprises the hydrogel and a substrate wherein the substrate may 
	Examiner notes that King clearly discloses the reduction of microbial proliferation and killing of microbes; and viruses, such as corona virus, are microbes.  Therefore, it is asserted, absent evidence to the contrary, that King’s system and device reasonably prevents corona virus transmission.  This is evidenced by Microbiology.  Microbiology teaches that viruses are the smallest of all the microbes and are unique because they are only alive and able to multiply inside the cells of other living things (see page 1).
In regards to Claim 4, King discloses wherein said planar substrate comprises a compression fabric (see paragraphs [0004], [0022] and [0097]).
In regards to Claim 8, King discloses wherein said substrate is hydrated (see paragraphs [0062] and [0090]-[0091]).
In regards to Claim 9, King discloses wherein the hydrogel made for the planar substrate can be manufactured and stored for extended periods of time (see paragraph [0109]).  
Although King does not explicitly disclose that the system is stored in a pouch, choosing a pouch to store the system is a mere engineering design choice in order to obtain a desired end result, such as for storage and/or protection of the system, is considered prima facie obvious and has no patentable weight, absent evidence of the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 10, King discloses a method for preventing viral transmission comprising applying the system of claim 2 to an area where prevention is desired (see 
In regards to Claim 11, Kind discloses wherein said transmission comprises viral propagation (see paragraph [0019]).
In regards to Claim 12, King discloses wherein said transmission comprises viral acquisition (see paragraph [0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Horne et al. (US Pat. Pub. No.  2007/0044802, hereinafter Horne).
In regards to Claim 3, King discloses the system as recited in claim 1, but is silent in regards to wherein said planar substrate, i.e. mask, comprises a pouch to secure an insert to the planar substrate. 
However, Horne teaches a filtering and humidifying face mask permitting a convenient replacement of at least one layer of the face mask without a wearer removing the entire face mask from the wearer’s head (see paragraph [0002]).  The face mask (#1), i.e. planar surface, includes a base mask (#6) and an outer mask (#7) removably secured to the base mask.  The outer mask (#7) maintains a filter layer (#15) and a humidifying sponge layer or pad (#17), and the outer mask (#17) includes a second supporting separator (#14) extending from the internal support (#13) and forming an outer compartment wall for the filter (#15).  The filter (#15) is retained relative to the second separator (#14) by an internal wall (#16) that also acts as the outer wall for the humidifying open cell sponge pad (#17) that is further supported by the internal wall (#18) (see paragraphs [0016]-[0020] and [0023]).  This is considered equivalent to wherein the planar surface comprises a pouch to secure an insert to the planar surface, as claimed by the applicant. 

In regards to Claim 5, King, in view of Horne, discloses the system as recited in claim 3.  Horne further teaches wherein said pouch (space formed between second separator (#14) and internal wall (#16) where filter (#15), i.e. insert, is retained) comprises a flap (#13) to secure said insert (#15) to the planar substrate (#1), i.e. mask (see figure 4 and paragraph [0020]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by King by having said pouch to comprise a flap to secure the insert to the planar substrate, as claimed by the applicant, with a reasonable expectation of success, as Horne teaches a filtering and humidifying face mask, wherein the face mask, i.e. planar surface, includes a base mask 
In regards to Claim 6, King discloses the system as recited in claim 2, but fails to disclose wherein said planar substrate comprises a slot to secure an insert to the planar substrate. 
However, Horne teaches a filtering and humidifying face mask permitting a convenient replacement of at least one layer of the face mask without a wearer removing the entire face mask from the wearer’s head (see paragraph [0002]).  The face mask (#1), i.e. planar surface, includes a base mask (#6) and an outer mask (#7) removably secured to the base mask.  In some embodiments, the outer portion holds removable filters, i.e. insert, and pads in suitable position at a suitable distance from the facial anatomy of a wearer.  Suitable thin, open mesh or contoured, support maintaining internal structures have slots provided to suitable hold the margins of the filter and pad components (see paragraph [0016]).  This is considered equivalent to wherein the planar surface comprises a slot to secure an insert to the planar surface, as claimed by the applicant. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by King by having 
In regards to Claim 7, King discloses the system as recited in claim 2.  King further discloses wherein the system comprises a component such as an adhesive to maintain or help maintain its position (see paragraph [0095]).  King further discloses in certain embodiments, a substrate comprising an array can comprise one layer of composite dressing, for example a composite garment or fabric comprising the substrate and an adhesive layer (see paragraph [0097]).  King fails to disclose wherein said adhesive is to secure an insert to the planar substrate.
However, Horne teaches a filtering and humidifying face mask permitting a convenient replacement of at least one layer of the face mask without a wearer removing the entire face mask from the wearer’s head (see paragraph [0002]).  The face mask (#1), i.e. planar surface, includes a base mask (#6) and an outer mask (#7) removably secured to the base mask.  In some embodiments, the outer portion holds removable filters, i.e. insert, and pads in suitable position at a suitable distance from the facial anatomy of a 
Since Horne teaches having fixing means, such as slots provided to hold a filter, i.e. insert, within the planar surface, i.e. mask, and King discloses that the system comprises an adhesive to maintain or help the planar surface to maintain its position, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by King by having said planar surface to comprise an adhesive to secure an insert to the planar surface, as claimed by the applicant, with a reasonable expectation of success, as Horne teaches a filtering and humidifying face mask, wherein the face mask, i.e. planar surface, includes a base mask and an outer mask removably secured to the base mask, whereby the outer portion holds removable filters, i.e. insert, and pads in suitable position at a suitable distance from the facial anatomy of a wearer and suitable thin, open mesh or contoured, support maintaining internal structures have slots provided to suitable hold the margins of the filter and pad components thereby facilitating the insertion of a filter insert within the planar substrate without a wearer removing the entire face mask from the wearer’s head (see paragraphs [0002] and [0016]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that:  “Here, the Office combines King, which describes: “The present disclosure relates to a bioelectric hydrogel. In one embodiment, a hydrogel 
Examiner respectfully disagrees and points out that Horne was brought in an obviousness type combination to remedy the deficiencies in King, such as for providing a pouch for securing an insert and Horne provides sufficient reasoning and motivation to one skilled in the art to arrive at this combination.  Even, assuming arguendo, that King mentions “mask” a single time, it is clear that the invention disclosed by King encompasses a mask, and hence reads on the claimed invention. In view of this, the argument is not considered persuasive and the rejection is maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759